DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 10/18/2021 is acknowledged.
Applicant request reconsideration and rejoinder of claims 7-15 with the elected invention in light of the amendments made to the claims.  However, Applicant does not traverse this restriction.  Thus the election is deemed to be made without traverse.  As far as rejoinder is concerns, claims 7-9 and 22 are being rejoined.  A search of the Group III produced art relevant to these claims.  As such, they are being rejoined.
Thus, claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claims 1, 3-9, 18, 19, and 22-24 are under consideration in this office action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 2 recites, “a homozygous mutation the gene”.  This appears to be a typographic error.  Inserting the term “in” between “mutation” and “the” would be remedial.  Appropriate correction is required.
24 is objected to because of the following informalities:  Line 4 recites, “a genome that expresses the human MHC class I molecule…”.  This recitation is technically inaccurate because genomes do not “express”.  Mice express gene as do cell, but genomes themselves are unable to express themselves.  Amending lines 3-4 to recite, “producing a humanized NOD mouse that expresses the human MHC class I molecule …” would be remedial.  An indefinite rejection was not made in this instance because Examiner understood the meaning of the claim, even though the verbiage was technically incorrect.   Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (Anderson and Bluestone. Annu. Rev. Immunol. 23:447-485, 2005).
Regarding claim 1, the claim is directed to a genetically modified NOD mouse comprising in its genome a mutation in a gene encoding H2-K and a mutation in a gene encoding H2-D.  The claim does not definite the structural limitations of the genetic modification.  Thus the breadth of the claimed mutation can be any type of genetic 
Anderson discloses that NOD mice harbor a unique MHC haplotype, termed H-2g7, which is essential and is the highest genetic contributor for disease susceptibility (p. 449, last paragraph).  This disclosure of NOD mice discloses all the required structural and phenotypic limitations for the NOD mouse of claim 1.  Thus Anderson expressly discloses the mouse of claim 1.
Regarding claim 7, the interpretation of the claim is as discussed above.  The NOD mouse of Anderson also comprises a H2-A polymorphism.  As such, it comprises a mutation in in the genes encoding H2-A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-9, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brehm (US 2020/0060245 A1 effectively filed 5/12/2017).
Regarding claim 1, Brehm discloses an NSG (NOD-scid-IL2r.gamma-/-) mouse lacks functional MHC I due to a homozygous null mutation of H2-K and H2-D MHC I .alpha. protein subclasses (p. 11-12, {0147] and [0148)].  Thus Brehm expressly discloses the limitations of claim 1.
	Regarding claims 3 and 4, as discussed above, Brehm discloses that the mutations are homozygous mutations of the H2-K and H2-D genes.  Thus Brehm expressly discloses the limitations of claims 3 and 4.
	Regarding claim 5, Brehm states that the mutations of H2-K and H2-D are null mutations meaning that neither H2-K nor H2-D genes are expressed.  Thus Brehm expressly discloses the limitations of claim 5.
	Regarding claim 6, Brehm discloses that the gene encoding the H2-D is H2-D1b ([0147] and [0148]).  
	Regarding claim 7- 9, Brehm discloses The NSG-(K.sup.b D.sup.b).sup.null (IA.sup.null) mouse lacks functional MHC II due to a homozygous null mutation of H-2A subclass of MHC II (abbreviated as IA.sup.null). See p. 11-12, [00149].
	Regarding claim 18, Brehm discloses that the gene mutations or knockout in the mice can be introduced using gene editing approaches including CRISPR/Cas (p. 6, [0091]).  Thus Brehm expressly discloses the limitations of claim 18.
	Regarding claims 19 and 20, Brehm discloses the genetically modified mouse having the H2-K, H2-D, and H2-A homozygous mutations.  As such, inherently Brehm discloses a cell therefrom and a rodent comprising the cell as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brehm (US 2020/0060245 A1 effectively filed 5/12/2017) as applied to claims 1, 3-9, and 18-20  above, and further in view of Thiam (US 2005/0066375 Pub Date: 3/24/2005).
Regarding claim 24, Brehm teaches that genetically modified mouse and how to make said mouse as discussed above. Brehm does not teach further introducing a nucleic acid encoding a human MHC I and/or MHC II molecule into said mouse.  However, similar to Brehm, Thiam teaches deleting exons 1 and 2 of the murine H2-K to “invalidate” it (i.e. render it null).  Thaim also teaches invalidating the H2-D by insertion of a selection cassette flanked by site-specific recombinases Cre so as to make an exchange. One or several chosen HLA genes are inserted in the H2-D locus by simple exchange of the cassette containing human cDNA. The inventors had initially introduced the cDNA from the HLA-Al molecule ([0087]).  This would allow for humanization of the MHC class I and/or II molecules.  
As such, it would have been obvious to an artisan of ordinary skill at the time of the invention to introduce human MHC class I and/or II molecules into the H2-D gene to render it null, as taught by Thiam, into the mouse of Brehm to predictably arrive at the 
It is noted that neither Brehm nor Thiam teach further assaying the humanized NOD mouse as claimed.  However, this limitation is recited as optional and thus not required to be taught by Brehm and Thiam.  Thus Brehm in view of Thiam renders claim 24 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Brehm in view of Thiam. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 18, 19, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the following:
b gene and a H2-K1d gene, wherein the mouse does not express  H2-D1b and a H2-K1d, wherein the mouse does not express endogenous classical MHC class I molecules, and wherein the mouse is resistant to type 1 diabetes and insulitis; 
B) A genetically modified NOD/ShiLtDvs stock mouse comprising in its genome homozygous disruptions of a H2-D1b gene, a H2-K1d gene, and a H2-Ab1g7, wherein the mouse does not express  H2-D1b, a H2-K1d, and H2-Ab1g7, wherein the mouse does not express endogenous classical MHC class I and MHC class II molecules, and wherein the mouse is free of insulitis; and 
B)  A method of producing the genetically modified mouse of (A) comprising introducing into an embryonic stem cell (ESC) from a NOD/ShiLtDvs mouse (i) a CRISPR/Cas9 protein; (ii) a gRNA specific for a first target sequence of SEQ ID NO:9; and (iii) a gRNA specific for a second target sequence of SEQ ID NO:12; wherein the CRISPR/Cas9 protein guided by gRNAs cause a double stranded break in the first and second target sequences causing a disruption in the H2-D1b gene and the H2-K1d gene to provide a genetically modified ESC; introducing the genetically modified ESC into a embryo from a NOD/ShiLtDvs mouse to producing a genetically modified embryo; and producing a live NOD/ShiLtDvs mouse comprising disruptions in the H2-D1b gene and H2-K1d gene in its genome, does not reasonably provide enablement for:
(1) a genetically modified NOD of any strain comprising any type of mutations to the H2-D, the H2-K , and the H2-A genes other than a homozygous disruption in these 
2) a method of making the genetically modified mouse using CRISRP/Cas genome editing in any way to introduce the genetic modifications.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make and use the invention based on the content of the disclosure is “undue”. 
Nature of Invention:  The invention described by the specification is intended to develop improved NOD mice models for type 1 diabetes (T1D).  The application discloses genetically modified NOD mice that ablate MHC class I and II molecules without removal of crucial components of the FcRn complex and IgG salvage pathways by ablating H2-D and H2-K gene expression.  Such models can be utilized to introduce 
Breadth of Claims:  Regarding the genetically modified mouse model claims:  The claims are drawn, in their broadest embodiments, to a NOD mouse comprising in its genome mutations to genes encoding H2-K and H2-D.  The claims do not specify the type of mutation.  As such, the breadth of the mutations are any substitutions, deletions, disruptions, insertions, or the like to the H2-K and H2-D genes and optionally the H2-A gene.  The claims also do not specify if the mutations are intended to be heterozygous or homozygous in nature; thus, both heterozygous and homozygous mutations are encompassed by claims.  The claims also do not specific a sub-strain of NOD mice.  As such, any sub-strain of NOD mice and haplotype of the designated H2 genes are encompassed by the claims.  The claims also do not specify any phenotype.  As such, the breadth of the claims encompass a genetically modified mouse with any phenotype or no phenotype at all.
Regarding the method of making the genetically modified NOD mouse, claim 18 is broadly drawn to using CRISPR/Cas9 in any way to introduce mutations into the genome of the NOD mouse.  The claim does not specify any specific guide RNAs or target sequences as such, thus the breadth encompasses any gRNAs targeted to any sequences.
Specification Guidance:  The specification describes the following (Citations from the Pre-Grant Publication):
[0003] Type 1 diabetes (T1D) is a highly polygenic autoimmune disorder in which T-cells destroy insulin producing pancreatic .beta.-cells and involves complex 
[0004] Provided herein, in some aspects are improved mouse models for developing T1D therapies. In both humans and the NOD mouse, certain major histocompatibility complex (MHC; designated HLA in humans) class I and II variants are primary genetic contributors to T1D development by respectively mediating pathogenic CD8.sup.+ and CD4.sup.+ T-cell responses. The first generation NOD..beta.2m.sup.-/-.HHD model (NOD mice homozygous for the .beta.2m.sup.tm1Unc mutation and carrying the HLA-A/H2-D/B2M transgene) expresses, in the absence of murine counterparts, the human HLA-A2.1 (also referred to as HLA-A*02:01) class I variant (belonging to the HLA-A2 allele group) linked to disease in 60% of T1D patients through an ability to support pathogenic CD8.sup.+ T-cell responses. 
[0005] Another strain of T1D susceptible HLA-humanized mice, NOD..beta.2m.sup.-/-.B39, was also recently developed; however, because .beta.2m (.beta.2-microglobulin) is a critical component of the FcRn complex and IgG salvage pathways, these first generation HLA-humanized NOD mice are not appropriate for testing antibody-based therapies. The present disclosure provides, in some aspects, complete murine class I ablated NOD mice (NOD-cMHCI.sup.-/-) as well as NOD-H2-
[0006] Thus, some aspects of the present disclosure provide a genetically modified non-obese diabetic (NOD) mouse comprising a mutation in a gene encoding H2-K (e.g., H2-K1.sup.d) and/or a mutation of a gene encoding H2-D (e.g., H2-D1.sup.b) in the genome of the NOD mouse. In some embodiments, the genome of the NOD mouse further comprises a mutation of a gene encoding H2-A (e.g., for example, the beta chain of H2-A, i.e., H2-Ab1). A gene encoding H2-K is herein referred to as a H2-K gene. A gene encoding H2-D is herein referred to as a H2-D gene. A gene encoding H2-A is herein referred to as a H2-A gene. 
[0007] Some aspects of the present disclosure provide a genetically modified non-obese diabetic (NOD) mouse comprising in the genome of the NOD mouse a homozygous mutation in H2-D1.sup.b, a homozygous mutation in H2-K1.sup.d, and a homozygous mutation in H2-Ab1.sup.g7 (e.g., designated NOD/ShiLtDvs-H2-K1.sup.em1Dvs H2-Ab1.sup.em1Dvs H2-D1.sup.em5Dvs/Dvs). 

[0009] Yet other aspects of the present disclosure provide a genetically modified non-obese diabetic (NOD) mouse comprising in the genome of the NOD mouse a homozygous mutation in H2-D1.sup.b, a homozygous mutation in H2-K1.sup.d, and a human HLA-B39 transgene (e.g., designated NOD/ShiLtDvs-H2-K1.sup.em1Dvs H2-D1.sup.em5Dvs Tg(HLA-B39/H2-D/B2M)2Dvs/Dvs). 
[0010] Further, the present disclosure, in some aspects, provides methods of producing the genetically modified NOD mouse of any one of the embodiments herein using CRISPR/Cas genome editing to introduce at least one of the mutations into the genome of the NOD mouse. 
[0018] FIGS. 5A-5F. Novel direct-in-NOD H2-D/H2-K double knockout mice generated by CRISPR/Cas9. (FIG. 5A) Diagram and sequencing traces showing location of guides and mutations in exon 2 of H2-D1.sup.b (top) (GTACATCTCTGTCGGCTATG; SEQ ID NO:9) and H2-K1.sup.d (bottom) (ATAATCCGAGATTTGAGCCG; SEQ ID NO:12). Guide sequence is bold, mutations are marked by subscripted nucleotides, and marked on the sequencing trace with a *. Strain officially designated NOD/ShiLtDvs-H2-K1.sup.em1Dvs H2-D1.sup.em5Dvs/Dvs. (FIG. 5B) Representative flow cytometry histogram (top) showing expression of H2-D and H2-K on the surface of splenic B-cells comparing 10-week-old female NOD, 
[0029] "Humanization" of NOD mice allowing expression of chosen HLA combinations has potential to facilitate the mechanistic analysis and development of clinically translatable T1D interventions based on individualized human genetic configurations. Towards that goal, our earlier work described NOD mice expressing the common T1D associated human HLA-A*02:01 class I allele (21; 45). We recently further advanced these resources (31) by transgenically introducing the T1D-susceptibility HLA-B*39:06 class I variant (12; 17-19) into NOD mice. While a relatively low abundance allele, the human B9 class I variant supports aggressive early onset T1D (15; 16) seemingly independent of HLA class II effects (12). The continued expansion of HLA susceptibility alleles in NOD mice is essential for improving the ability of mouse models to test therapeutics for genetically diverse T1D patient populations, as a therapy that may work with the common HLA-A2 allele in place may not be sufficient for the earlier onset disease associated with HLA-B39 (15; 16). We should note that not all 
[0030] In the course of these studies, we generated NOD-H2-D.sup.-/- and NOD-H2-K.sup.-/- mice enabling assessment of the individual contributions of these two genes to T1D development. The lack of either class I variant decreased T1D development indicating a requirement for both H2-D and H2-K restricted antigens in disease pathogenesis. Initial analysis indicates islet-infiltrating CD8.sup.+ T-cells in H2-K.sup.-/- mice have a more activated phenotype than in NOD or NOD-H2-D.sup.-/- mice. It is currently unknown why while proportionally increased, islet-effector CD8.sup.+ T-cells in NOD-H2-K.sup.-/- mice appear to have dampened pathogenic activity. Work is currently underway to determine specific T-cell populations present and absent within each of these new strains, and how they lead to the seeming discordance between effector status versus insulitis levels.

Working Examples: The specification describes the following working Examples:
Example 2. Creation of NOD-cMHCI.sup.-/- Mice 
[0084] We next simultaneously targeted H2-D1.sup.b and H2-K1.sup.d to generate NOD mice directly lacking expression of both classical murine MHC class I molecules. Three founders were generated carrying predicted frameshift mutations within exon 2 of H2-D1.sup.b and H2-K1.sup.d (FIG. 5A, and data not shown). Based on breeding proclivity we selected a NOD-cMHCI.sup.-/- line carrying spaced 11 and 3 bp deletions within H2-D1 and a 1 bp deletion in H2-K1 (FIG. 5A) for analyses. As expected, these NOD-cMHCI.sup.-/- mice lack H2-D and H2-K (FIG. 5B, FIG. 9). This 

Example 3. Second Generation NOD-cMHCI.sup.-/--A2 and NOD-cMHCI.sup.-/--B39 Mice 
[0085] To test if it could be used as a new base model for HLA-"humanization" in lieu of stocks carrying the .beta.2m.sup.-/- mutation, we crossed NOD-A2 and NOD-B39 mice with the newly created NOD-cMHCI.sup.-/- line. Like their earlier NOD..beta.2m.sup.-/- counterparts, NOD-cMHCI.sup.-/- mice carrying A2- (FIG. 6A) or B39- (FIG. 6B) encoding transgenes have CD8.sup.+ T-cells. Also, similar to the earlier NOD..beta.2m.sup.-/- platform, NOD-cMHCI.sup.-/--HLA mice express their respective HLA-transgenes, but not murine H2-D and H2-K class I molecules (FIGS. 6C-6E). However, unlike their NOD..beta.2m.sup.-/- counterparts, NOD-cMHCI.sup.-/--A2 and NOD-cMHCI.sup.-/--B39 mice express non-classical CD1d and Qa-2 (although for unknown reasons at different levels in the transgenics FIG. 10) class I molecules (FIGS. 6F-6G). One functional consequence of this is that NOD-cMHCI.sup.-/--HLA class I 
[0086] Next, we determined whether FcRn functionality was restored in NOD-cMHCI.sup.-/--HLA class I mice. NOD, NOD..beta.2m.sup.-/--A2 and NOD-cMHCI.sup.-/--A2 were injected with mouse TNP-specific antibody 1B7.11 (FIG. 6L) or humanized Herceptin IgG1 antibody (FIG. 6M). As expected, murine 1B7.11 antibody was cleared within a week in NOD..beta.2m.sup.-/--A2 mice (FIG. 6L). NOD-cMHCI.sup.-/--A2 and NOD mice both retained detectable 1B7.11 antibody out to thirty days post-injection (FIG. 6L). Injected Herceptin was rapidly cleared in NOD..beta.2 m.sup.-/--A2 mice, but was retained at detectable levels out to 30 days in both NOD and NOD-cMHCI.sup.-/--A2 mice (FIG. 6M). These data indicate NOD-cMHCI.sup.-/--HLA mice retain FcRn functionality. 

Example 4. Creation of NOD-cMHCI/II.sup.-/- Mice 
[0087] Further advancement of humanized NOD models would incorporate relevant combinations of both HLA class I and II susceptibility alleles. Towards this end, we generated NOD mice completely lacking in expression of classical murine MHC molecules (NOD-cMHCI/II.sup.-/-) mice by CRISPR/Cas9 targeting exon 2 of H2-Ab1.sup.g7 in the NOD-cMHCI.sup.-/- stock (FIG. 7A). This resulted in an 181 bp deletion within exon 2 of H2-Ab1.sup.g7 (FIG. 7B). As expected, NOD-cMHCI/II.sup.-/- mice lack expression of H2-A.sup.g7, H2-K, and H2-D (FIGS. 7C-7D). Thy1.2.sup.+ 
	Thus, the specification and working examples more narrowly provide specific guidance to a means of making and using NOD stock mice of one specific strain with homozygous disruptions of specific haplotypes of the H2-D, H2-K, and H2-A genes in the genome of said NOD stock mice that ablate the expression of classic MHC class I molecules and MHC II class molecules when H2-A is knocked-out, and wherein the mice are resistant to T1D and insulitis.  The specification and working examples do not provide specific guidance to any NOD mouse strain with any type of mutations, any type with any phenotype or no phenotype.
	State of the Art:  While methods of making transgenic mice with NOD mouse strains have been long established in the prior art, the state of the art teaches that phenotype in genetically modified and even between different strains of NOD mice is unpredictable.  Simecek (Simecek et al. Genes Genomes Genetics 5:771-775, 2015; of 
	Thus Simecek teaches that genetic background and genetic divergence in the NOD strains have led to differences in phenotype between the different substrains, 
	Regarding genetic background and its impact of phenotype associated with genetic modification, Sellers (Sellers et al.  Veterinary Pathology 49(1):32-43, 2012) submits, “Recognition of these immune variations among commonly used inbred mouse strains is essential for the accurate interpretation of expected phenotypes or those that may arise unexpectedly.  IN GEM [genetically engineered mice] developed to study specific components of the immune system, accurate evaluation of immune responses must take into consideration not only the gene of interest but also the genetic background strain and microbial milieu contribution to the manifestation of finding in these mice.”  See abstract.  Thus Sellers teaches that it is not always clear how the genetic background of a mouse strain is going to contribute to a phenotype in a genetically modified mouse and thus introduces unpredictability into the phenotype of a genetically modified mouse.
Regarding phenotype due to transgenesis, Dolatshad (Dolatshad et al.  Mammalian Genome 26:598-608, 2015) states, “The traditional approach, pronuclear injection, results in the random integration of the transgenic construct at varying copy number (Palmiter et al. 1986). This uncontrolled event can lead to mutagenesis (Beier et al. 1989), and frequently, transgene expression is influenced by sequences flanking the integration site (Dobie et al. 1996; Hatada et al. 1999). Multiple independent lines must be characterized to causally link phenotype with transgene expression, resulting in a high animal and financial cost. Although independent lines expressing the transgene at differing levels can allow phenotype severity to be correlated with the level of 
Thus, as exemplified by Dolatshad, genetic modification is associated with unpredictable phenotype, with the site of integration, varying copy number, confounding mutagenesis, and silencing of the transgene leading to unpredictable levels of transgene expression and unpredictable outcome, as Dolatshad describe it (abstract), or more generally unpredictable phenotype.  
	Thus overall, the art teaches that phenotype in genetically modified NOD and inbred mouse strains and substrains is highly unpredictable due to the uncharacterized impact the genetic background and differences among inbred mouse strains and well as those introduced by position effect, copy number, confounding mutagenesis, and silencing.
Regarding a method of genetic modification using CRISPR/Cas, while gene-editing with CRISPR/Cas 9 had been established in some animal species at the time of effectively filing, the state of the CRISPR art teaches that the methodology was in its rudimentary stages of development and unpredictable.  Ledford (Nature 583:17-18, 
Schaefer et al. (Nat Methods 14(4) 547-547, 2017.  Author Manuscript pp. 1-3) reported similar off-target results and a large number of unexpected, inadvertent introduction of single-nucleotide variants (SNV) when they did whole genome sequences to assess off-target effects of CRISPR.  Schaefer et al. reports, “these results indicate that at least certain sgRNAs may target loci independently of their target in vivo. The unpredictable generation of these variants is of concern. The impact of the numerous mutations occurring in noncoding RNAs or other regulatory intragenic regions could be detrimental to key cellular processes (Supplementary Fig. 4 and 
Lee & Kim (Nature Biotechnology Advanced Online Publication. doi:10.1038/nbt.4207.  2018. Pp.1-2) reports, “Kosicki et al.2 show that in addition to off-target effects, CRISPR–Cas9 ontarget effects are also unpredictable, complex, and potentially problematic.”  See p. 1, col 1, paragraph 1.  “In an attempt to disrupt the X-linked PigA gene, Kosicki et al.2 first introduced Cas9 and gRNAs, targeted to intronic or exonic sites of the gene, into male mouse embryonic stem (ES) cells. Unexpectedly, single gRNAs targeted to intronic sites located hundreds to thousands of base pairs from the nearest exon, which could have served as negative controls, yielded PigA-deficient cells at frequencies of 5–20%, suggesting that DSB repair can involve large deletions extending up to several kilobase pairs in length. In addition, they chose the autosomal Cd9 locus to show that gRNAs targeted to distant intronic sites also produced Cd9-deficient cells. Apparently, these events were not limited to certain loci or allele numbers or cell types or methods of Cas9 expression or delivery. The authors observed large, single-gRNA-mediated deletions at monoallelic and biallelic loci in two 
Thus, the state of the CRISPR art at the time of filing and continuing into post-filing is highly unpredictable.  While the impact of off target CRISPR activity has been known since at least 2013 (i.e. around the time of effective filing), the impact of extensive on-target damage and off-target events were underappreciated.  Further, conventional methods of determining and identifying these events were unable to detect them, leaving them unseen but still problematic at the time of effective filing.  Even further, the means by which a single CRISPR event can exact such extensive and complex rearrangement is unknown, requiring researchers to proceed with caution until the underpinning for CRISPR/Cas gene editing are better understood.
Undue Experimentation:  As stated above, the underpinnings of the highly unpredictable nature of CRISPR/Cas9 gene editing needs further discovery experimentation.  As  Schaefer et al. reports, optimizing the existing CRISPR elements, such as the gRNAs and Cas9, may not be enough to overcome the unpredictabilites in CRISPR/Cas9 gene-editing.  As such, the amount of experimentation needed is beyond routine optimization and enters the realm of discovering enabled means that overcome the art described unpredictabilites.

Further, as discussed above, the specification teaches that the intended use of the claimed mouse is to make better T1D models with NOD mice that do not express the mouse MHC I and II class molecules so they can introduce human HLA molecules that are known to be associated with/responsible for symptoms of T1D. This intended use could only be carried out with a genetically modified NOD mouse that has a full disruption of MHC I and II class molecules.  Otherwise, the mouse would not predictably serve as a humanized mouse model for T1D due to confounding effects of endogenous MHC I and II molecules. Further, a mouse with no phenotype or any other phenotype would not have an enabled use because such a mouse would not predictive of the roles that human MHC molecules in T1D.  
Regarding the method of making the mouse using CRISPR in any way, the breadth of the claimed method lack enablement because the specification solely provides specific guidance to one species of target site for H2-K1d, H2-D1b, and H2-Ab1g7.  The specification fails to provide specific guidance to any other species or any 
Therefore at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.


	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632